By the Court.

The first assignment is understood to be *63abandoned ; a former decision of this Court has settled that it is not necessary that the Record should shew that the Jury were sworn, and that this- Court will not presume that they were not. As to the 2d assignment, the verdict applies equally'to the issues. The verdict, by finding the defendant guilty, has sufficiently negatived both the matters of justification which he pleaded. The 3d assignment cannot prevail. , The judgment follows the verdict, and in express words refers to what has immediately preceded.
Let the Judgment be affirmed.